               Case 20-50546-CSS         Doc 1     Filed 03/12/20     Page 1 of 26




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


                                                                 Chapter 11
In re:

ART VAN FURNITURE, LLC.,                                         Case No. 20-10553 (CSS)
                                                                 (Jointly Administered)
                       Debtors.

JOFRAN SALES, INC,

                   Plaintiff,                                  Adversary No. 20-______ (CSS)

v.

ART VAN FURNITURE, LLC, AVF HOLDING
COMPANY, INC., AVCE, LLC AVF HOLDINGS I,
LLC, AVF HOLDINGS II, LLC, AVF PARENT,
LLC, LEVIN PARENT, LLC, ART VAN
FURNITURE OF CANADA, LLC, AV PURE
SLEEP FRANCHISING, LLC, AVF
FRANCHISING, LLC, LF TRUCKING, INC., SAM
LEVIN, INC., COMFORT MATTRESS LLC ,
LEVIN FURNITURE, WOLF FURNITURE, HILCO
MERCHANT RESOURCES, LLC, HILCO IP
SERVICES, LLC, D/B/A HILCO STREAMBANK,
HILCO REAL ESTATE, LLC, HILCO
RECEIVABLES, LLC, GORDON BROTHERS
RETAIL PARTNERS, LLC, DJM REALTY
SERVICES, LLC, D/B/A GORDON BROTHERS
REAL ESTATE, GORDON BROTHERS
COMMERCIAL & INDUSTRIAL, LLC, GORDON
BROTHERS BRANDS, LLC, AND DUNG KHANH
CO., LTD.,

                   Defendants.



                                   VERIFIED COMPLAINT

         This is a civil action brought by the Plaintiff, Jofran Sales, Inc. (“Jofran” or the

“Plaintiff”) seeking (i) a temporary restraining order, (ii) preliminary and permanent injunctive

relief, (iii) destruction of the infringing goods, (iv) disgorgement of profits ,and (v) granting to


11579528/1
                Case 20-50546-CSS         Doc 1       Filed 03/12/20   Page 2 of 26




Jofran such other damages to be determined by the court based upon Defendants’ willful acts of

federal and common law trade dress infringement, false designation of origin, unfair

competition, unfair and deceptive trade practices, and fraudulent inducement.

                                         BACKGROUND

         Here, Art Van Furniture, LLC, one of the above-captioned debtors (collectively, with the

other affiliated debtor entities, the “Debtors”), doing business as Levin Furniture (“Levin” and

Wolf Furniture (“Wolf”), developed an intentional scheme to copy two brands of furniture

designed and sold by Jofran, to sell in certain, if not all, of the Debtors stores Such actions are

the direct and proximate result of certain of the defendants willful acts of federal and common

law trade dress infringement, false designation of origin, unfair competition, unfair and deceptive

trade practices, and fraudulent inducement.

         By and through this action, Jofran seeks to restrain all of the above-captioned defendants

(collectively, the “Defendants”) from manufacturing, advertising, selling or otherwise

transferring the infringing furniture.

         Further, Jofran seeks to require the destruction of the infringing goods, the disgorgement

of profits received, and such other and further damages as the Court determines to be

appropriate.

                                         THE PARTIES


         1.     The plaintiff, Jofran Sales, Inc., is a corporation duly organized under the laws of

the Commonwealth of Massachusetts with a principal place of business located at One Jofran

Way, Norfolk, Norfolk County, Massachusetts.

         2.     Defendant Art Van Furniture LLC is a Delaware LLC (“Art Van Furniture”)

which does business in part under the names Levin Furniture and Wolf Furniture. Art Van filed


                                                  2
11579528/1
              Case 20-50546-CSS         Doc 1        Filed 03/12/20   Page 3 of 26




a chapter 11 petition in this court which is being jointly administered at Case No. 20-10553

(collectively, the “Bankruptcy Case”) pending in the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”).

         3.   Defendant AVF Holding Company, Inc., Defendant AVE, LLC, Defendant AVF

Holding I, LLC, AVF Holdings II, LLC, Defendant AVF Parent, LLC , Defendant Levin Parent,

LLC, Defendant Art Van Furniture of Canada, LLC, Defendant AV Pure Sleep Franchising,

LLC, Defendant AVF Franchising, LLC, Defendant LF Trucking, Inc., Defendant Sam Levin,

Inc. and Defendant Comfort Mattress, LLC are each debtors (collectively, with Art Van, the

“Debtor-Defendants”) in jointly administered Bankruptcy Cases, and Jofran understands that

each of the Debtor-Defendants can be served at 6500 East 14 Mile Road, Warren Michigan

48092.

         4.   Defendant Levin Furniture, LLC is a newly formed entity controlled by Robert

Levin which seeks to purchase all of the assets of Debtors Sam Levin, Inc. and LF Trucking, Inc.

         5.   Defendant Levin Trucking LLC is a newly formed entity controlled by Robert

Levin which seeks to purchase all of the assets of Debtors Same Levin, Inc. and LF Trucking,

Inc.

         6.   Defendant Dung Khanh Co., Ltd. (the “Manufacturer-Defendant”) s is a company

located in Vietnam, who, upon information and belief, manufacturer furniture for the Debtor-

Defendants.

         7.   Hilco Merchant Resources, LLC, Hilco IP Services, LLC, d/b/a Hilco

Streambank, Hilco Real Estate, LLC, Gordon Brothers Retail Partners, LLC, DJM Realty

Services, LLC d/b/a Gordon Brothers Real Estate, Gordon Brothers Commercial & Industrial,

LLC, Gordon Brothers Brands, LLC (collectively, the “Consultant Defendants”), are consultants



                                                 3
11579528/1
               Case 20-50546-CSS          Doc 1       Filed 03/12/20    Page 4 of 26




to the Debtors based upon certain Consulting and Marketing Services Agreement dated March 4,

2020 (the “Consulting Agreement”). A copy of the Consulting Agreement is attached as an

Exhibit to the Store Closing Sale Motion (as defined herein) at Docket No. 52.

                                            JURISDICTION

         8.    This Court has subject matter jurisdiction over this adversary proceeding pursuant

to 28 U.S.C. §§ 157 and 1334(b) because the claims asserted herein are related to a case filed

under the Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) pending in the

Bankruptcy Court.

         10.   This Complaint is brought pursuant to Rules 7001(7) and 7065 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for injunctive relief. Further, and to

the extent necessary, Jofran brings this action pursuant to Bankruptcy Rule 7001(2) to determine

the validity, priority, or extent of a lien or other interest in property, and pursuant to Bankruptcy

Rule 7001(10) to allow the Plaintiff’s claims against the Debtor. Pursuant to 28 U.S.C. §§

157(b)(2)(A), (E), (K), and (O), this matter is, in part, a core proceeding and in part a non-core,

bankruptcy-related proceeding.

                                              FACTS

                                        Jofran’s Business

         11.   Jofran is a 45-year-old, family-owned wholesale supplier of popularly-priced

furniture marketed to leading retailers throughout the United States.

         12.   As part of its business, Jofran designs the furniture it sells, imports the

manufactured furniture from overseas, and wholesales the furniture to its home furnishing store

customers in the United States.




                                                  4
11579528/1
               Case 20-50546-CSS         Doc 1       Filed 03/12/20   Page 5 of 26




         13.   In addition, Jofran has a significant e-commerce presence and sells its furniture

through online-retailors such as Amazon and Wayfair.

         14.   Jofran designs and test markets its furniture at considerable expense to the

company before engaging in a full scale production of a furniture line or collection.

         15.   Prior to committing new designs to the marketplace, Jofran tests the designs at

tradeshows in the United States.

         16.   This pre-production phase of design and the marketing of new furniture lines is an

expensive process which includes the cost of shipping product from its oversees manufacturers

in order to set up showrooms to display the furniture, employing sales staff to run the showroom

and other costs associated with the marketing of the furniture collections.

         17.   Based upon the response of the potential wholesale buyers to the furniture

displayed in the showroom at the Tradeshows, Jofran commits to full production of a particular

line of furniture. As part of Jofran’s furniture production, it creates “lifestyle” collections, as

described below.

         18.   In 2015, Jofran began selling its Cannon Valley furniture collection (the “Cannon

Valley Collection”). The first furniture from the Cannon Valley Collection was shipped in 2016.

         19.   From inception, Jofran has sold the Canon Valley Collection to 731 retail

furniture customers, many of which have multiple retail outlets.

         20.   In 2017 Jofran began selling and accepting orders for its Madison County

furniture collection (the Madison County Collection, and together with the Cannon Valley

Collection, the “Collections”). The first furniture was shipped from the Madison County

furniture collection in 2018.




                                                 5
11579528/1
                  Case 20-50546-CSS               Doc 1        Filed 03/12/20        Page 6 of 26




         21.      From inception, Jofran has sold the Madison County Collection to 829 retail

furniture customers, many of which have multiple retail outlets (this number is only for the

white/brown tone of the Madison County line. It is also manufactured in different colors and the

sales of those other colors is not reflected here).

         22.      The Collections contain multiple pieces of furniture which as a group are

designed and described in advertising to create a particular look and feel for the home. Through

the marketing efforts of Jofran, the Collections became bestselling brands with a significant

presence in the retail marketplace. From inception through 2019 Jofran sold $19,763,599 dollars

(wholesale) of the Cannon Valley Collection, and from inception through 2019 Jofran sold

$19,001,097 dollars (wholesale) of the white/brown color of the Madison County Collection.

         23.      As a result of Jofran’s marketing, the Collections have become popular items

readily identifiable in the marketplace. The overall image of each Collection serves to identify

the product to the Consumer.

         24.      Individual consumers of furniture do not always purchase an entire collection of

furniture at one time. They may purchase individual pieces of furniture on multiple occasions

until the consumer has completed the “collection”.

         25.      As a result of Jofran’s marketing and those of other retailors selling its

Collections, the Cannon Valley Collection and the Madison County Collection and the trade

dress of the Collections acquired substantial recognition among the public.1

         26.      The trade dress of the Collections is inherently distinctive and has acquired strong

fame and/or secondary meaning to consumers and potential consumers.


1
  Jofran’s furniture can be found in major furniture retail outlets throughout the United States. See www. Jofran.com
for a list of stores (Also see Ex. 25). In addition Jofran’s furniture is is available through major chain retailors such
as Target, Jordan’s Furniture, and Wal-Mart. The Collections are also available at Amazon. In each instance the
furniture is designated as Jofran sourced. See Exs. 26-32.

                                                           6
11579528/1
                   Case 20-50546-CSS        Doc 1       Filed 03/12/20   Page 7 of 26




                                    Art Van d/b/a Levin And Wolf

         27.       The Debtor-Defendants, who own multiple furniture stores, have a history of

purchasing furniture from Jofran, including various “lifestyle” collections to sell in their stores.

         28.       Debtor Defendants purchased Jofran furniture through sales representatives in

their territory.

         29.       The Jofran brands, including the lifestyle collections sold well in Debtor

Defendants’ stores and through their website.

         30.       Levin has in the range of 53 stores in Pennsylvania Ohio.

         31.       Wolf has in the range of 13 stores in Pennsylvania, Maryland and Virginia.

         32.       Upon information and belief, the Levin and Wolf stores, source product out of the

same warehouse after purchasing from Jofran.

                    Art Van, Levin and Wolf’s Intentional and Willful Bad Acts

         33.       In 2017 Levin and Wolf were acquired by Art Van, LLC. In connection with this

acquisition, certain of the Debtor-Defendants developed a plan to significantly expand their

businesses.

         34.       In connection with this desire to expand, rather than continue to supply their

stores from the previously well selling Jofran brands, or design their own furniture, certain of the

Debtor-Defendants developed a scheme to profit off of Jofran’s designs, Jofran’s market testing

of its lifestyle brands, and success of sales of Jofran’s furniture in their stores by copying two of

Jofran’s bestselling furniture collections and selling those copies in the Wolf and Levin stores.

         35.       Levin was an early seller of the Cannon Valley Collection.        It first ordered

furniture from the Cannon Valley Collection in 2015 and received it in 2016. At all times Levin

ordered the Cannon Valley Collection from Jofran in Massachusetts and picked up the furniture



                                                    7
11579528/1
                 Case 20-50546-CSS       Doc 1       Filed 03/12/20   Page 8 of 26




from Jofran’s Massachusetts warehouse. At times, Levin also received the Cannon Valley

furniture from containers shipped from Vietnam.

         36.     Wolf first ordered and received furniture from the Cannon Valley Collection in

2017. At all times, Wolf ordered the Cannon Valley Collection from Jofran in Massachusetts

and picked up the furniture from Jofran’s Massachusetts warehouse.          At times, Wolf also

received the Cannon Valley furniture from containers shipped from Vietnam.

         37.     In 2016, Art Van ordered and received $215,453 (wholesale cost) worth of

furniture in the Cannon Valley Collection from Jofran.

         38.     In 2017, Art Van ordered and received $445,632 (wholesale cost) worth of

furniture in the Cannon Valley Collection from Jofran.

         39.     In 2018, Art Van ordered and received $491,776 (wholesale cost) worth of

furniture in the Cannon Valley collection from Jofran.

         40.     In mid-2019, Art Van’s orders of the Cannon Valley Collection began to decrease

and by October 2019, Art Van was no longer ordering the Cannon Valley Collection from

Jofran. In 2019, Art Van ordered and received $179,649 (wholesale cost) worth of furniture in

the Cannon Valley Collection from Jofran.

         41.     In 2018, Art Van first ordered the Madison County Collection from Jofran and at

all times it was picked up by from the Jofran warehouse in Massachusetts. At times Wolf also

received the Cannon Valley furniture from containers shipped from Vietnam.

         42.     In 2018, Art Van purchased $476,838 (wholesale cost) worth of furniture from the

white/brown two tone color of the Madison County Collection (this collection also comes in

other colors).




                                                 8
11579528/1
               Case 20-50546-CSS        Doc 1       Filed 03/12/20     Page 9 of 26




         43.   By 2019, Art Van’s purchases of the Madison County Collection decreased to

$298,171 (wholesale cost).

         44.   Wolf’s top selling dining set was in the Madison County Collection. Yet starting

in October 2019, Wolf ceased to purchase the dining sets from Jofran.

         45.   Once Art Van established significant sales of the Collections, rather than continue

to purchase the Collections from Jofran, it stopped buying the Collections and turned to copying

and manufacturing duplicates of the Collection for their own stores.

         46.   Art Van and the Manufacturer Defendant have re-created the look and feel of the

Cannon Valley Collection designed and manufactured by Jofran and renamed the copied

collection the “Reign Collection.”

         47.   Art Van and the Manufacturer Defendant have recreated the look and feel of the

Madison County Collection and renamed the copied collection the Manadal collection.

         48.   At the end of 2019, a Jofran sales representative visited some of the Levin and

Wolf stores and noticed that Defendants were carrying furniture in their retail stores that was

identical in look, feel and design to the Cannon Valley Collection and the Madison County

Collection of furniture. See Ex. 22, which is a true and accurate copy of Wolf’s display of the

Madison County Collection and Later Wolf’s display of the Mandal Collection.

         49.   An investigation into this matter at the end of 2019 also showed that Levin was

offering the copies of the Collections on its website. In 2020, Wolf followed suit and began

offering the copied Collections on its newly designed website.

         50.   The specific products on Art Van’s retail floor and later showing up on its website

by the end of 2019 and early 2020 which copied Jofran’s furniture designs are listed below.

Pictures of the furniture designed by Jofran, comparing them with the infringing designs are



                                                9
11579528/1
               Case 20-50546-CSS           Doc 1    Filed 03/12/20   Page 10 of 26




attached at Exhibits 1-15. Attached as Exhibits 1-22 are true and correct copies of screen shots

from the Jofran, Levin and Wolf websites depicting Jofran’s furniture and the infringing copies.

A complete list of the infringing furniture is found at Ex. 36.

         51.   Later in February 2020, Art Van began offering additional pieces from the

Madison County Collection by copying the dining and bedroom sets of these furniture lines.

Comparisons of the individual pieces of furniture from the Jofran website and Art Van’s

websites are attached as Exhibits 16-22.

         52.   The copying of the look and feel of the Collections is so blatant that not only have

Art Van and the Manufacturer-Defendant created identical copies of the Collections, the

descriptions of the copied Collections are at times identical to the text describing the furniture

collections set out on Jofran’s website.

         53.   The copying of the look and feel of the Collections is so blatant that Art Van used

Jofran’s “sku” (stock keeping unit) numbers to identify the furniture in its in-store and online

sales. See Exhibit 36 which shows Jofran “sku” numbers compared with the copied furniture sku

numbers.

         54.    “Sku” numbers are a product number that companies use to keep track of

inventory and is an identification number that customers may use to make sure they are ordering

the desired piece of furniture.

         55.   The use of Jofran’s “sku” for the furniture line is significant because a customer

would not know that Art Van’s copied furniture had replaced the Collection if they were

searching to purchase a new and related pieces by sku number.




                                                   10
11579528/1
               Case 20-50546-CSS          Doc 1    Filed 03/12/20      Page 11 of 26




         56.      Jofran’s “sku” number identifying the Cannon Valley Collection is 1510 (for

occasional furniture), 1511 for dining and 1512 for media furniture. As shown on Exhibit 36,

Art Van has used the collection identification in connection with their Reign collection.

         57.      The Jofran “sku number identifying the Madison County Collection is 1706 for all

of the furniture in the line.      As shown on Exhibit 36, Art Van has used the collection

identification in connection with their Manadal collection.

         58.      Exhibits 1-8 attached to this complaint show the Cannon Valley Collection of

furniture manufactured by Jofran side by side with the copies created by Art Van.

         59.      Art Van and the Manufacturer-Defendant copied the look and feel of the Cannon

Valley Collection by using substantially similar design for the furniture and by creating the same

look and feel of the entire collection. The look and feel and the “image” of the Collections are

non-functional.

         60.      The Cannon Valley Collection is designed with warm medium brown wood tones

lightly distressed to accentuate wood grain with industrial hardware.

         61.      Jofran describes it Cannon Valley collection of furniture in the following manner

on its website:

         Distressed with an air of industrial history. This collection is a beautiful tribute to the
         past while maintaining a distinctly contemporary feel. Apothecary hardware add to the
         character of these pieces while sturdy construction, clear lines and ample storage make
         this group a wonderful addition to any home. This collection features media, occasional
         and casual dining pieces.

Exhibit 1 p. 1.

         62.      Art Van describe their Reign Collection – Levin and Wolf’s name for the

collection copied from Jofran’s Cannon Valley Collection - on their websites as follows:

         The Reign dining collection blends heritage appeal with a touch of industrial charm.
         Crafted of acacia solids and veneers in a distressed medium finish that allows the wood


                                                  11
11579528/1
               Case 20-50546-CSS           Doc 1     Filed 03/12/20     Page 12 of 26




         grain to shine. Industrial black metal hardware add to the character of these pieces while
         sturdy construction, clean lines and ample storage make this group a wonderful addition
         to any home.

Ex. 1, pp. 2-3.

         63.      Even where Art Van is not copying the exact descriptions from the Jofran

website, it is still describing the look and feel of the Cannon Valley Collection. For example,

Exhibit 1 compares the Cannon Valley Wine Cabinet manufactured by Jofran with the Design

Buffet shown on the Wolf and Levin websites.

         64.      The two pieces of furniture are identical in look and feel.

         65.      Jofran describes the piece as “distressed with an air of industrial history” while

Art Van describe the Design Buffet as having “a touch of industrial charm.”

         66.      The descriptions set out above in paragraphs 60-61 appear on the Levin and Wolf

webpages for each of the pieces of furniture in the Cannon Valley Collection. See exhibits 1-8.

         67.      Exhibits 9-22 compare Jofran’s Madison County Collection with Art Van’s

Manadal Collection.

         68.      The Madison Count Collection is designed with the non-functional sliding barn

doors and two tone vintage distressing.

         69.      Again, Art Van captures the look and feel of the Madison County Collection

through the design and by copying the description of the collection from Jofran’s website.

         70.      Jofran’s website describes its Madison County collection as “Expertly crafted

using reclaimed pine and gliding barn door accents, this occasional collection provides relaxed

sophistication for your living space. With the choice of two difference finishes . . . . This group

blends rustic and natural style to bring a unique and exceptional feel to your home.” Ex. 9 p. 1.




                                                   12
11579528/1
               Case 20-50546-CSS        Doc 1     Filed 03/12/20    Page 13 of 26




         71.   Art Van describes the look and feel of the Manadal collection in almost identical

terms as “Expertly crafted using reclaimed pine and gliding barn door accents this table

collection provides relaxed sophistication.” Ex. 9 p. 2-3.

         72.   Exhibits 1-22 show the copied furniture and highlight a comparison of the text

from the Jofran and Levin and Wolf’s website that show the use of the identical text by

Defendants used for copying the look and feel of the Collections.

         73.   In February 2020, Art Van began offering a copy of Jofran’s Madison County

Queen and King Panel bedroom suite(s). They call it the Manadal Bedroom Collection. The

beds are designed with the same look and feel.

         74.   By this time Jofran had confronted Levin about the copying. But, not to be

deterred, Levin and Wolf brazenly and once again used language directly from the Jofran

website to copy the new addition to their Manadal collection. See Ex. 16 pp. 1-3.

         75.   Jofran describes the Madison County Queen Panel Bed on its website as:

               “With reclaimed pine and gliding barn door accents this bedroom suite provides
               the same relaxed sophistication for your bedroom. Create an oasis of rest and
               relation with this group blending rustic and natural style to bring a unique group
               and exceptional feel to your space. Tasteful distressing should be expected and
               enjoyed.”

See Ex. 16, p. 1 (emphasis added).

         76.   Art Van describes the Manadal Bedroom Collection as:

               “With solid pine and barnwood accents, this bedroom suite provides the same
               relaxed sophistication for your bedroom. Create an oasis of rest and relation with
               this group blending rustic and natural style to bring a unique group and
               exceptional feel to your space. Tasteful distressing should be expected and
               enjoyed.”

See Ex. 16, pp. 2-3 (emphasis added).




                                                 13
11579528/1
                Case 20-50546-CSS               Doc 1      Filed 03/12/20        Page 14 of 26




         77.      Considering that Art Van had previously carried Jofran’s Cannon Valley and

Madison County Collections in their stores.                Art Van’s creation and use of the infringing

collections and trade dress were done willfully in an effort to impermissibly copy Jofran’s trade

dress, to trade on the goodwill Jofran has created for its furniture, and to mislead customers into

believing there is an association between Defendants and Jofran.2

         78.      Considering that Art Van had previously carried Jofran’s Cannon Valley and

Madison County Collections, they were clearly were aware of Jofran, its Collections and trade

dress when it, together with the Manufacturer-Defendant “designed” the infringing furniture and

copied the descriptions for the Collections from Jofran’s website.

         79.      Art Van’s appropriation of Jofran’s trade dress is likely to cause confusion,

mistake or deception as to the source or origin of Art Van furniture because of the relatedness of

such furniture to Jofran’s Collections.

         80.      Upon information and belief, by its willful conduct, the Art Van has made and

continue to make substantial profits and gains to which it is are not entitled in law or equity.

         81.      By reason of the Art Van’s conduct, Jofran has suffered and will continue to

suffer damages unless restrained by this Court.

         82.      Jofran is without adequate remedy at law.

                       Levin and Wolf Promised They Would Not Copy From Jofran
                        to Entice Jofran to Continue to Sell Product to Defendants

         83.      Art Van’s actions in copying Jofran furniture is willful and done with intent.

         84.      The copying of the Collections is not the First Time Levin and Wolf have tried to

reproduce Jofran’s designs.

2
 Jofran provides it suthorized retailors who are describing its Cannon Valley and Madison County Collections
descriptions of the Collections drafted by Jofran. See, e.g. Ex. 28 www.afastores.com describing the Madison
County collection in the same words set out above; and other retail stores webpages using the descriptions at Exs.
26-29.

                                                         14
11579528/1
                   Case 20-50546-CSS        Doc 1    Filed 03/12/20     Page 15 of 26




         85.       In July of 2018 Jofran discovered (by the mistake of a Levin employ who

inadvertently sent e-mails to Jofran) that Levin was sending out samples of Jofran furniture for

copying.

                  On July 24, 2018 Amanda Balistreri, merchandising assistant at Levin Furniture
                   sent an email [to a furniture distributor] stating “we are working with Stein World
                   to make samples of our Jofran pieces for us. They are wanting to pick up the
                   following SKUS [390330, 3902300, 164700, 1525310, 1520311, 1550500,
                   1560780]….Mark from Stein World will be contacting you and Jess for pickup.”

                  On July 31, 2018 Robert Curtiss of Stein World confirmed in an email that the
                   Stein World freight department had been notified that they needed to pick up the
                   Jofran Floor samples from Levin.

                  On August 3, 2018 YRC Freight picked up seven pieces for shipment to Elk
                   Lighting. Those seven pieces were identified as Jofran’s furniture by the “Return
                   to Vendor Memo” matching Levin’s SKU with Jofran’s SKU as follows:


                                  Levin SKU           Jofran SKU

                                  1520311             1520-31
                                  1525310             1525-31
                                  1550500             1550-50
                                  1560780             1560-78
                                  1643700             1643-70
                                  3902300             39023A
                                  3903300             39033A

                  On August 17, 2018, Levin sent a Return to Vendor chargeback to Jofran which
                   plainly indicates that the items identified by the above SKU numbers were “send
                   (sic) to Mark at Steinworld”.


         86.       After a series of communications between Jofran’s owner Joff Roy and Levin’s

Executive VP and General Manager Chris Pelcher, Levin agreed to stop copying Jofran’s

furniture. See E-mail Communication at Ex. 33 which is a true and correct copy of an email

between Roy and Pelcher.)




                                                    15
11579528/1
               Case 20-50546-CSS          Doc 1    Filed 03/12/20     Page 16 of 26




         87.    The series of email communications culminated in the following from Chris

Pelcher, which was a representation that Levin would not copy Jofran’s furniture.

         Hi Joff.

         Sorry I didn’t get back to you.
         What I learned was that it was an amazingly embarrassing f*** up that I stopped the
         minute it was clear to me what was taking place after you sent this original email. I sadly
         wasn’t aware what was going on which is an issue and has been addressed.
         It should never have happened and saying I’m sorry to someone who I’ve known for 20
         years simply doesn’t feel like enough.
         Selling furniture is one thing, maintaining good relationships and not doing underhanded
         things to long term partners is another.
         You’ve known me long enough to know what happened isn’t my style.
         Hopefully we can put this behind us.

         Chris (Ex. 33).

         88.    In 2020, when Chris Pelcher was confronted with the copying of the Collections,

a more extensive and far reaching copying job – he no longer expressed outrage and did not deny

the copying.

         89.    On Jan 5, 2020, Chris Pelcher (who now holds positions at Art Van, Levin and

Wolf) wrote to Joff Roy seeking information on a back order. “Good Morning Joff, Happy New

Year. Joff, any help with the email below would be great. Thanks. Chris.” See Ex. 34 which is

a true and correct copy of an email communication between Roy and Pelcher.

         90.    Joff Roy responded on the same day stating “Not really too happy with how you

have cold copied two of our collections.” See Ex. 34.

         91.    Pelcher did not deny the copying and instead responded “O.K. Could you please

ship what we have open then we can close the book on the relationship.” See Ex. 34.

         92.    Art Van has willfully and intentionally used the Jofran Collections to determine

what sells – without going through the design and marketing and showroom costs – and then




                                                  16
11579528/1
                Case 20-50546-CSS         Doc 1       Filed 03/12/20   Page 17 of 26




piggybacked on Jofran’s hard work and success by copying tried and true Collections in and

placing them for sale in their stores.

      The Debtors Plan to Sell the Infringing Reign and Manadal Furniture Collections
               as Part of the Sale of Wolf and Levin and Liquidate the Rest

         93.    The Debtor Defendants have stated that they “commenced these chapter 11 cases

to effectuate a going-concern sale of approximately 44 stores and two distribution centers

operating under the Wolf and Levin Banners and to wind down its remaining store locations and

other operations through a going out of business sales process.” See Declaration of David Ladd,

paragraph 6 [Docket 12] (the “Ladd Affidavit”). A copy of the Ladd Aff. is attached as Ex. 35).

         94.    As part of its wind-down, the Debtor-Defendants plan to sell the Levin business

segment and a portion of the Wolf business segment as a going concern. See Ladd Affidavit.,

paragraph 19.

         95.    The key terms of the “Levin-Wolf” Sale are set forth in a letter of intent, dated

March 4, 20120, a copy of which is attached as Exhibit B to the Ladd Affidavit.

         96.    As stated in the Ladd Affidavit, the sale will “provide for the continued operation

of approximately 44 retail store locations under the Wolf and Levin store banners and two

related distribution centers.” Id. at paragraph 19.

         97.    At least the 44 retail stores, the two distribution centers and the 8 Wolf stores not

part of the Letter of Intent contain the infringing furniture.

         98.    Upon information and belief, there may be infringing furniture in the process of

being manufactured in Vietnam, on the water in containers in transit to the United States for sale

by Art Van, or otherwise in the possession of the other Debtor Defendants. See Exhibit 23

which is a true and accurate copy of a packaging crate from the Manadal collection indicating

that Defendants are manufacturing at least the Manadal collection in Vietnam.


                                                  17
11579528/1
                Case 20-50546-CSS         Doc 1     Filed 03/12/20      Page 18 of 26




         99.    Jofran seeks a Temporary Restraining Order and a Preliminary and Permanent

Injunction to prevent Defendants from manufacturing, selling or otherwise disposing of the

infringing Reign and Manadal collections.

                    The Debtors’ Bankruptcy Petitions and Related Filings

         100.   On March 8, 2020, each of the Debtor-Defendants filed a voluntary bankruptcy

petition in the Bankruptcy Court, and the Bankruptcy Cases have been jointly administered

pursuant to an Order of the Bankruptcy Court dated March 10, 2020.

         101.   Substantially contemporaneously with the filing of the bankruptcy petitions, the

Debtor-Defendants filed (1) the Ladd Affidavit that attaches a letter of intent (the “Letter of

Intent”) regarding the referenced sale, and (2) an Emergency Motion for Entry of Interim and

Final Orders (i) Approving Procedures for Store Closing Sales, (ii) Authorizing Customary

Bonuses to Employees of Closing Stores, (iii) Authorizing Assumption of the Consulting

Agreement Under §§ 363 and 365 of the Bankruptcy Code, (iv) Authorizing the Debtors to

Retain Certain Consultant Entities as Special Asset Disposition Advisors to the Debtors Pursuant

To §327(A) of the Bankruptcy Code and (V) Granting Related Relief [Docket No. 52] (the

“Store Closing Sale Motion”)

         102.   Among other things, the Debtor Defendants seek to retain the Consultant-

Defendants to assist the Debtor-Defendants to liquidate the Debtor-Defendants’ assets pursuant

to the Consulting Agreement.

         103.   Because of the expedited nature of the sale outlined in Ladd Affidavit and the

Store Closing Sale Motionand absent a restraining order, the infringing furniture collections will

be sold at a liquidation sale or sold to the Buyers’ identified in the Letter of Intent.




                                                  18
11579528/1
                 Case 20-50546-CSS         Doc 1     Filed 03/12/20     Page 19 of 26




          104.   If the infringing furniture is allowed to be sold, Plaintiff will be immediately and

irreparably injured by the further infringement and dilution of its protected rights in the trade

dress of its furniture designs.

                                        COUNT I
                          TRADE DRESS INFRINGEMENT
(Violation of the Lanham Act, 15 U.S.C. 1125(a) as against Art Van and the Manufacturer-
                                       Defendant)

          105.   Jofran incorporates by reference the preceding averments as though set forth in

full herein.

          106.   Jofran’s trade dress is entitled to protection because it is inherently distinctive and

non-functional and/or it has acquired distinctiveness.

          107.   Art Van’s and the Manufacturer-Defendant’s use of the infringing trade dress

constitutes false designation of origin or sponsorship of their furniture and services and tends to

falsely represent that the furniture in the Collections either (i) originate from Jofran or (ii) the

furniture in the possession of and sold by the Levin and Wolf has been sponsored, approved or

licensed by Jofran or are in some way affiliated with Jofran.

          108.   Art Van’s and the Manufacturer-Defendant’s conduct is likely to confuse, mislead

and/or deceive customers, purchasers and members of the public as to the origin of the furniture

sold by Levin and Wolf or cause said persons to believe that the furniture sold by Levin and

Wolf hase been sponsored, approved or licensed by Jofran or are in some way affiliated with

Jofran.

          109.   Upon information and belief, Art Van’s and the Manufacturer-Defendant’s

conduct was and is willful and intentional.




                                                   19
11579528/1
                Case 20-50546-CSS        Doc 1    Filed 03/12/20     Page 20 of 26




         110.   Art Van’s and the Manufacturer-Defendant’s conduct has damaged Jofran in an

amount to be determined at trial and Jofran has suffered and will continue to suffer irreparable

injury for which Jofran has no adequate remedy at law.

                                         COUNT II
                     COMMON LAW TRADE DRESS INFRINGEMENT
                      (Against Art Van and the Manufacturer-Defendant)


         111.   Jofran incorporates by reference the preceding averments as thought set forth in

full herein.

         112.   Art Van’s and the Manufacturer-Defendant’s aforesaid conduct constitutes

common law trade dress infringement and unfair competition.

         113.   Upon information and belief, Art Van’s and the Manufacturer-Defendant’s

conduct is willful, deliberate and in bad faith and undertaken with prior knowledge that they each

have no right or authority to use the trade dress or any confusing variant of the Collections.

         114.   Art Van’s and the Manufacturer-Defendant’s use of the infringing trade dress

constitutes false designation of origin or sponsorship of the furniture sold by Levin and Wolf and

tends to falsely represent that the furniture originate from Jofran or that Art Van’s and the

Manufacturer-Defendant’s merchandise and services and/or Art Van and the Manufacturer-

Defendant themselves have been sponsored, approved or licensed by Jofran or are in some way

affiliated with Jofran.

         115.   Art Van’s and the Manufacturer-Defendant’s conduct is likely to confuse, mislead

and/or deceive customers, purchasers and members of the public as to the origin of furniture sold

by Levin and/or Wolf or cause said persons to believe that Art Van’s and the Manufacturer-

Defendant’s merchandise and services and/or Art Van and the Manufacturer-Defendant




                                                 20
11579528/1
                 Case 20-50546-CSS        Doc 1     Filed 03/12/20    Page 21 of 26




themselves have been sponsored, approved, or licensed by Jofran or are in some way affiliated

with Jofran.

          116.   Upon information and belief, Art Van’s and the Manufacturer-Defendant’s

conduct was and is willful and intentional.

          117.   Art Van’s and the Manufacturer-Defendant’s conduct has damages Jofran in an

amount to be determined at trial and Jofran has suffered and will continue to suffer irreparable

injury for which Jofran has no adequate remedy at law.

                                       COUNT III
                           FRAUDULENT MISREPRESENTATION
                                  (as against Art Van)

          118.   Jofran incorporates by reference the preceding averments as though set forth full

herein.

          119.   Art Van ordered the Collections from Jofran based on a representation that Levin

and Wolf would sell the Collections in their retail stores.

          120.   The representation was material and Art Van knew it to be false.

          121.   The statement was made to induce the Jofran to act in reliance thereon.

          122.   Jofran relied upon Art Van’s statements to its detriment, which reliance was

justified.

          123.   Art Van ordered the Collections to determine if the Collections would be good

sellers and if so, with the intent to copy them.

          124.   As a result of its reasonable reliance on the Art Van’s representations, Jofran was

harmed in an amount to be determined at trial and Jofran has suffered and will continue to suffer

irreparable injury for which Jofran has no adequate remedy at law.




                                                   21
11579528/1
                Case 20-50546-CSS        Doc 1    Filed 03/12/20     Page 22 of 26




                                         COUNT IV
                                UNFAIR TRADE PRACTICES
                     (Violation of M.G.L. c. 93A, § 11 as against Art Van)

         125.   Jofran incorporates by reference the preceding averments as though set forth in

full herein.

         126.   Art Van was engaged in the conduct of trade or commerce in the Commonwealth

of Massachusetts as both terms are defined and used in M.G.L. c. 93A.

         127.   Art Van’s acts in violation of the Lanham Act, 15 U.S.C. 1125(a), constitute

unfair business practices and/or otherwise violate M.G.L. c. 93A.

         128.   Jofran sustained a loss of money or property as a direct and proximate result of

Art Van’s unfair business practices.

         129.   The unfair business practices by Art Van were willful and knowing violations of

M.G.L. c. 93A.

         130.   As a result of its reasonable reliance on the Art Van’s representations, Jofran was

harmed in an amount to be determined at trial and Jofran has suffered and will continue to suffer

irreparable injury for which Jofran has no adequate remedy at law.

                                           COUNT V
                               REQUEST FOR INJUNCTIVE RELIEF
                                   (as against all Defendants)

         131.   Jofran incorporates by reference the preceding averments as though set forth in

full herein.

         132.   Jofran has been harmed by the actions of Art Van’s and the Manufacturer-

Defendant.

         133.   Jofran is not currently aware whether any of the Debtors, other than Art Van, have

sold or advertised or been in possession of any of the infringing furniture. Nor is Jofran aware



                                                 22
11579528/1
                 Case 20-50546-CSS         Doc 1     Filed 03/12/20     Page 23 of 26




whether any of the Debtors other than Art Van are currently in possession of any of the

infringing furniture.

          134.   Jofran expects that, based upon the Store Closing Sale Motion and the Ladd

Affidavit, absent a temporary restraining order, preliminary injunction, and permanent

injunction, the Defendants including the Consultant Defendants, will manufacture or cause to

manufacture, transport, advertise or promote, sell, or otherwise transfer the infringing furniture,

and such actions will cause irreparable harm to Jofran.

          135.   Jofran is likely to be successful on the merits of its claims. This is so because it is

likely to succeed in showing that the underlying claims for trade dress infringement and the

related claims are valid. Indeed, as stated supra paragraphs 87-90, the Defendants, when

confronted on at least one other occasion, did not deny copying the infringed furniture. Likewise,

the blatant verbatim or near-verbatim item descriptions and sku numbers further support these

claims.

          136.   In the absence of entry of the requested injunctive relief, Jofran will be

immediately and irreparably harmed because the continued distribution of the infringing

furniture will cause Jofran to lose control over its reputation and goodwill.

          137.   The balance of harm tips in favor of Jofran. Absent such relief, Jofran will be

greatly harmed. In contrast, the Defendants’ harm will be slight relative to the harm of Jofran.

          138.   The public interest weighs in favor of the issuance of a temporary restraining

order and injunction. The public interest is best served by fair competition in the marketplace

without confusion. The injunctive relief requested herein shall further serve the public interest by

reducing or eliminating customer confusion in regard to the infringing furniture and to prevent

the additional distribution of the infringing furniture.



                                                   23
11579528/1
                  Case 20-50546-CSS           Doc 1     Filed 03/12/20    Page 24 of 26




         139.         For the reasons stated herein, Jofran is entitled to a temporary restraining order

and preliminary and permanent injunction staying, restraining, and enjoining the Defendants

from manufacturing, causing to be manufactured, transporting, advertising or promoting, selling,

or otherwise transferring the infringing furniture.

                                          PRAYER FOR RELIEF

         WHEREFORE, the plaintiff, Jofran Sales, Inc., hereby respectfully requests this

Honorable Court:

         1.           Temporarily restrain and thereafter preliminarily and permanently enjoin and

restrain the Defendants and their affiliated companies, directors, principals, officers, employees,

servants, agents, representatives, distributors, attorneys and persons, firms or corporations under

their control or in active concert or participation with the defendants from:

                      (a)    Directly or indirectly manufacturing displaying, advertising, promoting,

             selling or offering for sale, licensing, supplying or otherwise distributing the Reign and

             Manadal furniture lines or any other design that is confusingly similar to Jofran’s trade

             dress;

                      (b)    Directly or indirectly engaging in any conduct that tends to falsely

         represent that, or is likely to confuse, mislead or deceive purchasers, Defendants’

         customers and/or members of the public to believe that, the actions of the Defendants or

         the Defendants themselves are sponsored by, licensed by, or in any way affiliated or

         connected with Jofran; and

                      (c)    Directly or indirectly infringing on Jofran’s trade dress or continuing to

         market, offer, sell, dispose of, license, lease, transfer, manufacture, cause to be

         manufactured, display, advertise, reproduce or develop any products derived or copies or



                                                      24
11579528/1
                Case 20-50546-CSS        Doc 1     Filed 03/12/20    Page 25 of 26




         substantially similar to the Jofran Collections or to participate or assist in any such

         activity.

         2.      Order the impounding for destruction of all copies or reproductions of any

furniture products in the Reign and Manadal lines, or any other furniture, catalogs, brochures,

websites, advertising, materials, labels, packages, signs, blanks, molds, and any materials in the

Defendants’ possession or under their control which contain infringing trade dress or which

contain trade dress confusingly similar to any of Jofran’s trade dress (including any in transit

from an overseas manufacturing plant);

         3.      Order that the Defendants deliver upon oath, to be impounded during the

pendency of this action and destroyed pursuant to judgment herein, all originals, copies,

facsimiles, duplicates, blanks or molds of any work that infringes on Jofran’s trade dress;

         4.      Order an accounting of Defendants’ profits gained as a result of their infringing

activities and otherwise unlawful actions;

         5.      Award Jofran all profits received by the Defendants from the sales and revenues

of any kind made as a result of their infringing activities and otherwise unlawful actions;

         6.      Award Jofran all damages sustained by Jofran as a result of Defendants’ acts of

infringement in an amount to be proved at trial, and that such damages be trebled pursuant to

M.G.L. c. 93A;

         7.      Award Jofran costs and attorneys’ fees pursuant to M.G. L. c. 93A;

         8.      Award Jofran punitive damages for the intentional, willful and wanton nature of

the Defendants acts;

         9.      Order that the Defendants file with this Court and serve upon Jofran within thirty

(30) days following this Court’s injunction issued in this action, a written report, under oath,



                                                 25
11579528/1
               Case 20-50546-CSS          Doc 1    Filed 03/12/20     Page 26 of 26




setting forth in detail the manner and form in which the Defendants have complied with such

injunction; and

         10.    Award Jofran such other and further relief as the Court deems just and proper.

                                               JURY DEMAND

         Plaintiff Requests a Trial by Jury.

Dated: March 12, 2020                                  Respectfully submitted,

                                                       MORRIS JAMES LLP


                                                       /s/ Jeffrey R. Waxman_________
                                                       Jeffrey R. Waxman (DE Bar No. 4159)
                                                       Eric J. Monzo (DE Bar No. 5214)
                                                       Sarah M, Ennis (De Bar No. 5745)
                                                       500 Delaware Avenue, Suite 1500
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 888-6800
                                                       E-mail: jwaxman@morrisjames.com
                                                       E-mail: emonzo@morrisjames.com
                                                       E-mail: sennis@morrisjames.com

                                                              and

                                                       Maureen Mulligan, BBO#556482
                                                       PEABODY & ARNOLD LLP
                                                       Federal Reserve Plaza
                                                       600 Atlantic Avenue
                                                       Boston, MA 02210
                                                       (617) 951-2011
                                                       mmulligan@peabodyarnold.com

                                                       Counsel for Jofran Sales, Inc..




                                                  26
11579528/1
